                                                                          #:34 1 of 1
     Case 5:19-cr-00394-SVW Document 6 Filed 12/06/19 Page 1 of 1 Page IDPage



                                                          UNITED STATES DISTRICT COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                                ~   Eastern Division                              UNDER SEAL
                                                               Plaintiff, ~
                                 vs.                                      ~   Case Number: 5:19-MJ-00641                    Complaint &Warrant
                                                                          ~   Initial App. Date: 12/06/2019                 Custody
 ROBERT STAHLNECKER                                                       ~   Initial App. Time: 2:00 PM



                                                          Defendant. i Date Filed: 12/06/2019
                                                                     ~ Violation: I8:115(al(11(B); 875(c) and 223(a)
                                                                      (1)(Cl

                                                                          ~ CourtSmart/ Reporter:~v~                                       l~

   PROCEEDINGS HELD BEFORE UNITED STATES                                  ~                        CALENDAR/PROCEEDINGS SHEET
         MAGISTRATE JUDGE: Sheri Pvm                                      ~                         LOCAL/OUT-OF-DISTRICT CASE



     PRESENT:                        Carter, Kimberly                     ~,,.~i_ ~                    ~   ~~                          None
                                                                                 ~ Xl
                                Deputy Clerk              Assislanl U.S. Allorney                                             Interpreter/Language
            ~I         IAL APPEARANCE NOT HELD -CONTINUED
                Def       ant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                       preliminary hearing OR~emoval hearing /Rule 20.
        Defendant states true name      is as charged ❑ is
       [Court ORDERS the caption of the [ndictmenUlnformation be changed to reflect defendant's different true name. Counsel are directed
           le all future documents reflecting the true name as stated on the record.
           ~    Defendant advised of conseque,n,,_c~es        false statement in financial affidavit. ❑Financial Affidavit ordered SEALED.
                Attorney:                            A p~ ~p~ointed ❑ Pre~vy
                                                  irJ.~                    +Ap         'nted ❑ Poss. Contribution (see separate order)
                      Special appearance by: ~W,I~Cy)~/~~~W
                                                          ~r                                     ~t-


           ~          vernmenYs request for
                D endant is ordered:
                                                tention is:     !GRANTED LJ DENIED ❑WITHDRAWN ❑CONTINUED
                                              Permanently Detained ❑Temporarily Detained (see separate der).


           ~       L FIXED AT $
                Government moves to UNSEA ComNlaint
                Preliminary Hearing waived.
                                                                     (SEE ATTACHED COPY OF
                                                                      dictmenUlnformation/Entire Case:
                                                                                                      -1 BOND FORM FOR CONDITIONS)
                                                                                                                GRANTED ❑DENIED

            ~~Class B Misdemeanor E._.~ Defendant is advised of maximum penalties
               This case is assigned to Magistrate Judge                                                        .Counsel are directed to contact the clerk for
               the setting of all further proceedings.
            ❑ PO/PSA WARRANT ❑Counsel are directed to contact the clerk for
                 nct Judge                                                  for the setting of further proceedings.
                 ~minary Hearin set f                          at 4:30 PM
                 IA set for.     ~                                  at 1 I:00 AM in LA' at 10'00 AM in Riversi e at 10:00 AM in Santa Ana
            ❑ Government's motion to dismiss case/defendant                                                       only: ❑GRANTED ❑DENIED
        ❑ Defendant's motion to dismiss for lack of probable cause: ~ GRANTED U DEMED
        ~._~ Defendant executed Waiver of Rights. ~_) Process received.
        [  ]Court ORDERS defendant Held to Answer [o                                 District of
             ❑ Bond to transfer, if bail is posted. Defendant to report on or before
                ❑ Warrant of removal and final commitment to issue. Date issued:                                         By CRD:
                ❑ Warrant of removal and final commitment are ordered stayed until
                Case co timed to (Date)                                  (Time)                                               AM / PM
                Typ     Hearing:                            Before Judge                                                     /Duty Magistrate Judge.
                   ceedings will be held in the ❑Duty Courtroom              ❑Judge's Courtroom
        Defendant committed to the custody of the U.S. Marshal ❑Summons: Defendant ordered to report to USM for processing.
       [Abstract of Court Proceeding (CR-53) issued. Copy forwarded to USM.
            ~ Abstract of Order to Return Defendant to Court on Next Court Day(M-20) issued. Original forwarded to USM.
            ~ RELEASE ORDER NO:
            ❑ Other:
                                       PSA ~ USPO                                     FINANCIAL                       ~EADY
                                                                                                                        Deputy Clerk Initials                    wn+


        M-5 (10/13)                               CALENDAR/PROCEEDING SHEET -LOCAL/OUT-0E-DISTRICT CASE                                          Page I of




http://156.131.20.221/cacd/CrimIntakeCal.NSF/1222c8c990b1f46c882571 d2006f1655?Op... 12/6/2019
